   LAW OFFICES OF JAMES S. TERRELL
 1 JAMES S. TERRELL, ESQ. (SBN 170409)
   15411 Anacapa Road
 2 Victorville, CA 92392
   Tel. 760-951-5850 Fax 760-952-1085
 3 Email jim@talktoterrell.com
 4 LAW OFFICE OF SHARON J. BRUNNER
   SHARON J. BRUNNER, ESQ. (SBN 229931)
 5 14393 Park avenue, Suite 100
   Victorville, CA 92392
 6 Tel. 760-243-9997 Fax 760-843-8155
   Email sharonjbrunner@yahoo.com
 7
   Attorneys for Plaintiff
 8 Richard Donastorg
 9
   DANIEL S. ROBERTS, Bar No. 205535
10 droberts@colehuber.com
   COLE HUBER LLP
11 3401 Centrelake Drive, Suite 670
   Ontario, California 91761
12 Telephone: (909) 230-4209
   Facsimile: (909) 937-2034
13
   Attorneys for Defendants City of Ontario,
14 Joe Estrada, Brennan Falconieri, James Flesher,
   Edward Flores, Gabriel Gutierrez,
15 Joseph Giallo, Corey Hettinga,
   Joshua Hovey, William Mlodzinski,
16 Christian Nelsen, Matthew Ross,
   and Bryce Wilson
17
                         UNITED STATES DISTRICT COURT
18
                        CENTRAL DISTRICT OF CALIFORNIA
19
20
     RICHARD DONASTORG,              Case No. 5:18-cv-00992-JGB-(SPx)
21
                   Plaintiff,        STIPULATED PROTECTIVE
22                                   ORDER
              v.
23                                   Judge: Hon. Sheri Pym
     CITY OF ONTARIO, ET AL. ,
24                                   The Hon. Jesus G. Bernal
                   Defendants.
25
26
27
28

     00066808.1
 1            1.    GENERAL
 2                  a.     Purposes and Limitations
 3            Discovery in this action is likely to involve production of confidential,
 4 proprietary, or private information – including confidential personnel records of
 5 peace officers – for which special protection from public disclosure and from use for
 6 any purpose other than prosecuting this litigation may be warranted. Accordingly,
 7 the parties hereby stipulate to and petition the Court to enter the following
 8 Stipulated Protective Order. The parties acknowledge that this Order does not confer
 9 blanket protections on all disclosures or responses to discovery and that the
10 protection it affords from public disclosure and use extends only to the limited
11 information or items that are entitled to confidential treatment under the applicable
12 legal principles. The parties further acknowledge, as set forth in Section 12.3,
13 below, that this Order does not entitle them to file confidential information under
14 seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
15 standards that will be applied when a party seeks permission from the court to file
16 material under seal. The parties further acknowledge that nothing in this Order shall
17 preclude either party from asserting that a document or piece of information is of
18 such a confidential or private nature that it should not be produced or that it should
19 be produced in redacted form, or from seeking a separate protective order to
20 preclude the production of certain documents or pieces of information.
21                  b.     Good Cause Statement
22            This action is likely to involve confidential information, including personnel
23 records of the Defendant police officers, information otherwise generally
24 unavailable to the public, or which may be privileged or otherwise protected from
25 disclosure under state or federal statutes, court rules, case decisions or common law.
26 Accordingly, to expedite the flow of information, to facilitate the prompt resolution
27 of disputes over confidentiality of discovery materials, to adequately protect
28

     00066808.1                                   1
                                    1 information the parties are entitled to keep confidential, to ensure that the parties are
                                    2 permitted reasonable necessary uses of such material in preparation for and in the
                                    3 conduct of trial, to address their handling at the end of the litigation, and to serve the
                                    4 ends of justice, a protective order for such information is justified in this matter. It is
                                    5 the intent of the parties that the information will not be designated as confidential
                                    6 for tactical reasons and that nothing be so designated without a good faith belief that
                                    7 it has been maintained in a confidential, non-public manner, and there is good cause
                                    8 why it should not be part of the public record of this case.
                                    9            2.     DEFINITIONS
                                   10            2.1. Party: any party to this action, including all of its officers, directors,
                                   11 employees, consultants, retained experts, and Outside Counsel (and their support
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 staff).
   ONTARIO, CALIFORNIA 91761




                                   13            2.2. Disclosure or Discovery Material: all items or information, regardless of
        COLE HUBER LLP




                                   14 the medium or manner generated, stored, or maintained (including, among other
                                   15 things, testimony, transcripts, or tangible things) that are produced or generated in
                                   16 disclosures or responses to discovery in this matter.
                                   17            2.3. “Confidential” Information or Items: information (regardless of how
                                   18 generated, stored or maintained) or tangible things that contain information
                                   19 involving trade secrets, confidential business, personal or financial information or
                                   20 confidential personnel records.
                                   21            2.4. Receiving Party: a Party that receives Disclosure or Discovery Material
                                   22 from a Producing Party.
                                   23            2.5. Producing Party: a Party or non-party that produces Disclosure or
                                   24 Discovery Material in this action.
                                   25            2.6. Designating Party: a Party or non-party that designates information or
                                   26 items that it produced in disclosures or in responses to discovery as “Confidential.”
                                   27
                                   28

                                        00066808.1                                     2
                                    1            2.7. Protected Material: any Disclosure or Discovery Material that is
                                    2 designated as “Confidential.”
                                    3            2.8 Outside Counsel: attorneys (as well as their support staff) who are not
                                    4 employees of a Party but who are retained to represent or advise a Party in this
                                    5 action.
                                    6            2.9 Expert: a person with specialized knowledge or experience in a matter
                                    7 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                    8 an expert witness or as a consultant in this action and who is not a past or a current
                                    9 employee of a Party or of a competitor of a Party and who, at the time of retention,
                                   10 is not anticipated to become an employee of a Party or a competitor of a Party. This
                                   11 definition includes a professional jury or trial consultant retained in connection with
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 this litigation.
   ONTARIO, CALIFORNIA 91761




                                   13            2.10 Professional Vendors: persons or entities that provide litigation support
        COLE HUBER LLP




                                   14 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                   15 demonstrations, organizing, storing, retrieving data in any form or medium, etc.) and
                                   16 their employees and subcontractors.
                                   17            3.    SCOPE
                                   18            The protections conferred by this Order cover not only Protected Material (as
                                   19 defined above), but also any information copied or extracted therefrom, as well as
                                   20 all copies, excerpts, summaries, or compilations thereof, plus testimony,
                                   21 conversations, or presentations by parties or counsel to or in court or in other
                                   22 settings that might reveal Protected Material.
                                   23            Any use of Protected Material at trial shall be governed by the orders of the
                                   24 trial judge. This Order does not govern the use of Protected Material at trial.
                                   25            4.    DURATION
                                   26            Even after final disposition of this litigation, the confidentiality obligations
                                   27 imposed by this Order shall remain in effect until a Designating Party agrees
                                   28

                                        00066808.1                                    3
                                    1 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                    2 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                    3 or without prejudice; and (2) final judgment herein after the completion and
                                    4 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                    5 including the time limits for filing any motions or applications for extension of time
                                    6 pursuant to applicable law.
                                    7            5.    DESIGNATING PROTECTED MATERIAL
                                    8            5.1. Exercise of Restraint and Care in Designating Material for Protection.
                                    9            Each Party or non-party that designates information or items for protection
                                   10 under this Order must take care to limit any such designation to specific material
                                   11 that qualifies under the appropriate legal standards. A Designating Party must take
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 care to designate for protection only those parts of material, documents, items, or
   ONTARIO, CALIFORNIA 91761




                                   13 oral or written communications that qualify – so that other portions of the material,
        COLE HUBER LLP




                                   14 documents, items, or communications for which protection is not warranted are not
                                   15 swept unjustifiably within the ambit of this Order.
                                   16            Mass, indiscriminate, or routinized designations are prohibited. Designations
                                   17 that are shown to be clearly unjustified or that have been made for an improper
                                   18 purpose (e.g., unnecessarily to encumber the case development process or to impose
                                   19 unnecessary expenses or burdens on other parties) may expose the Designating
                                   20 Party to sanctions.
                                   21            If it comes to a Party’s or a non-party’s attention that information or items
                                   22 that it designated for protection do not qualify for protection, that Party or non-party
                                   23 must promptly notify all other parties that it is withdrawing or modifying the
                                   24 mistaken designation.
                                   25            5.2. Manner and Timing of Designations.
                                   26            Except as otherwise provided in this Order (see, e.g., second paragraph of
                                   27 section 5.2(a), below), or as otherwise stipulated or ordered, material that qualifies
                                   28

                                        00066808.1                                   4
                                    1 for protection under this Order must be clearly so designated before the material is
                                    2 disclosed or produced.
                                    3            Designation in conformity with this Order requires:
                                    4                  a.    For information in documentary form (apart from transcripts of
                                    5 depositions or other pretrial or trial proceedings), that the Producing Party affix the
                                    6 legend “CONFIDENTIAL” at the bottom-right of each page that contains Protected
                                    7 Material. If only a portion or portions of the material on a page qualifies for
                                    8 protection, the Producing Party must also clearly identify the protected portion(s)
                                    9 (e.g., by making appropriate markings in the margins).
                                   10            A Party or non-party that makes original documents or materials available for
                                   11 inspection need not designate them for protection until after the inspecting Party has
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 indicated which material it would like copied and produced. During the inspection
   ONTARIO, CALIFORNIA 91761




                                   13 and before the designation, all of the material made available for inspection shall be
        COLE HUBER LLP




                                   14 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                   15 documents it wants copied and produced, the Producing Party must determine which
                                   16 documents, or portions thereof, qualify for protection under this Order. Then, before
                                   17 producing the specified documents, the Producing Party must affix the appropriate
                                   18 legend (“CONFIDENTIAL”) at the bottom-right of each page that contains
                                   19 Protected Material. If only a portion or portions of the material on a page qualifies
                                   20 for protection, the Producing Party must also clearly identify the protected
                                   21 portion(s) (e.g., by making appropriate markings in the margins).
                                   22                  b.    For testimony given in deposition or in other pretrial or trial
                                   23 proceedings, that the Party or non-party offering or sponsoring the testimony
                                   24 identify on the record, before the close of the deposition, hearing, or other
                                   25 proceeding, all protected testimony, and further specify any portions of the
                                   26 testimony that qualify as “CONFIDENTIAL.” When it is impractical to identify
                                   27 separately each portion of testimony that is entitled to protection, and when it
                                   28

                                        00066808.1                                  5
                                    1 appears that substantial portions of the testimony may qualify for protection, the
                                    2 Party or non-party that sponsors, offers, or gives the testimony may invoke on the
                                    3 record (before the deposition or proceeding is concluded) a right to have up to 20
                                    4 days after the transcript is certified by the reporter to identify the specific portions of
                                    5 the testimony as to which protection is sought and to specify the level of protection
                                    6 being asserted (“CONFIDENTIAL”). Only those portions of the testimony that are
                                    7 appropriately designated for protection within the 20 days shall be covered by the
                                    8 provisions of this Order.
                                    9            Transcript pages containing Protected Material must be separately bound by
                                   10 the court reporter, who must affix to the top of each such page the legend
                                   11 “CONFIDENTIAL,” as instructed by the Party or non-party offering or sponsoring
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 the witness or presenting the testimony.
   ONTARIO, CALIFORNIA 91761




                                   13                  c.     For information produced in some form other than documentary,
        COLE HUBER LLP




                                   14 and for any other tangible items, that the Producing Party affix in a prominent place
                                   15 on the exterior of the container or containers in which the information or item is
                                   16 stored the legend “CONFIDENTIAL.” If only portions of the information or item
                                   17 warrant protection, the Producing Party, to the extent practicable, shall identify the
                                   18 protected portions, specifying whether they qualify as “CONFIDENTIAL.”
                                   19            5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                   20 failure to designate qualified information or items as “CONFIDENTIAL” does not,
                                   21 standing alone, waive the Designating Party’s right to secure protection under this
                                   22 Order for such material. If material is appropriately designated as
                                   23 “CONFIDENTIAL” after the material was initially produced, the Receiving Party,
                                   24 on timely notification of the designation, must make reasonable efforts to assure that
                                   25 the material is treated in accordance with the provisions of this Order.
                                   26            6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                   27
                                   28

                                        00066808.1                                   6
                                    1            6.1. Timing of Challenges. Unless a prompt challenge to a Designating
                                    2 Party’s confidentiality designation is necessary to avoid foreseeable substantial
                                    3 unfairness, unnecessary economic burdens, or a later significant disruption or delay
                                    4 of the litigation, a Party does not waive its right to challenge a confidentiality
                                    5 designation by electing not to mount a challenge promptly after the original
                                    6 designation is disclosed.
                                    7            6.2. Meet and Confer. A Party that elects to initiate a challenge to a
                                    8 Designating Party’s confidentiality designation must do so in good faith and
                                    9 pursuant to the dispute resolution process under Local Rule 37-1, et seq.
                                   10            6.3. Burden of Persuasion. The burden of persuasion in any such challenge
                                   11 proceeding shall be on the Designating Party. Frivolous challenges, and those made
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 for an improper purpose (e.g., to harass or impose unnecessary expenses and
   ONTARIO, CALIFORNIA 91761




                                   13 burdens on other parties) may expose the Challenging Party to sanctions. Until the
        COLE HUBER LLP




                                   14 Court rules on the challenge, all parties shall continue to afford the material in
                                   15 question the level of protection to which it is entitled under the Producing Party’s
                                   16 designation.
                                   17            7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                   18            7.1. Basic Principles. A Receiving Party may use Protected Material that is
                                   19 disclosed or produced by another Party or by a non-party in connection with this
                                   20 case only for prosecuting, defending, or attempting to settle this litigation. Such
                                   21 Protected Material may be disclosed only to the categories of persons and under the
                                   22 conditions described in this Order. When the litigation has been terminated, a
                                   23 Receiving Party must comply with the provisions of section 13, below (FINAL
                                   24 DISPOSITION).
                                   25            Protected Material must be stored and maintained by a Receiving Party at a
                                   26 location and in a secure manner that ensures that access is limited to the persons
                                   27 authorized under this Order.
                                   28

                                        00066808.1                                   7
                                    1            7.2. Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                    2 otherwise ordered by the Court or permitted in writing by the Designating Party, a
                                    3 Receiving Party may disclose any information or item designated CONFIDENTIAL
                                    4 only to:
                                    5                 a.    the Receiving Party’s Outside Counsel of record in this action
                                    6 and said counsel’s paralegals, as well as other employees of said counsel to whom it
                                    7 is reasonably necessary to disclose the information for this litigation and who have
                                    8 signed the “Agreement to Be Bound by Protective Order” that is attached hereto as
                                    9 Exhibit A;
                                   10                 b.    the officers, directors, and employees of the Receiving Party to
                                   11 whom disclosure is reasonably necessary for this litigation and who have signed the
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 “Agreement to Be Bound by Protective Order” (Exhibit A);
   ONTARIO, CALIFORNIA 91761




                                   13                 c.    Experts (as defined in this Order) of the Receiving Party to
        COLE HUBER LLP




                                   14 whom disclosure is reasonably necessary for this litigation and who have signed the
                                   15 “Agreement to Be Bound by Protective Order” (Exhibit A);
                                   16                 d.    the Court and its personnel;
                                   17                 e.    court reporters and their staffs;
                                   18                 f.    professional jury or trial consultants, mock jurors, and
                                   19 Professional Vendors to whom disclosure is reasonably necessary for this lawsuit
                                   20 and who have signed the "Acknowledgement and Agreement to be Bound"(Exhibit
                                   21 A);
                                   22                 g.    the author or recipient of a document containing the information
                                   23 or a custodian or other person who otherwise possessed or knew the information;
                                   24                 h.    during their depositions, witnesses, and attorneys for witnesses,
                                   25 in this case to whom disclosure is reasonably necessary provided: (1) the deposing
                                   26 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                   27 they will not be permitted to keep any confidential information unless they sign the
                                   28

                                        00066808.1                                  8
                                    1 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                    2 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                    3 deposition testimony or exhibits to depositions that reveal Protected Material shall
                                    4 be separately bound by the court reporter and may not be disclosed to anyone except
                                    5 as permitted under this Order; and                 i.    Any mediator or settlement
                                    6 officer, and their supporting personnel, mutually agreed upon by any of the parties
                                    7 engaged in settlement discussions.
                                    8            8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                    9                  PRODUCED IN OTHER LITIGATION
                                   10            If a Receiving Party is served with a subpoena or an order issued in other
                                   11 litigation that would compel disclosure of any information or items designated in
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 this action as “CONFIDENTIAL,” the Receiving Party must:
   ONTARIO, CALIFORNIA 91761




                                   13                  a.     notify the Designating Party, in writing (by fax or email, if
        COLE HUBER LLP




                                   14                  possible) immediately after receiving the subpoena or order. Such
                                   15                  notification must include a copy of the subpoena or court order;
                                   16                  b.     immediately inform in writing the party who caused the
                                   17                  subpoena or order to issue in the other litigation that some or all the
                                   18                  material covered by the subpoena or order is the subject of this Order.
                                   19                  In addition, the Receiving Party must deliver a copy of this Stipulated
                                   20                  Protective Order promptly to the party in the other action that caused
                                   21                  the subpoena or order to issue; and
                                   22                  c.     cooperate with respect to all reasonable procedures sought to be
                                   23                  pursued by the Designating Party whose Protected Material may be
                                   24                  affected.
                                   25            The purpose of imposing these duties is to alert the interested parties to the
                                   26 existence of this Order and to afford the Designating Party in this case an
                                   27 opportunity to try to protect its confidentiality interests in the court from which the
                                   28

                                        00066808.1                                   9
                                    1 subpoena or order issued. If the Designating Party timely seeks a protective order in
                                    2 relation to the subpoena or order issued in other litigation, the Party served with the
                                    3 subpoena or order shall not produce any information designated in this lawsuit as
                                    4 "CONFIDENTIAL" before the determination by the court from which the subpoena
                                    5 or order issued, unless the party has obtained the Designating Party's permission.
                                    6 The Designating Party shall bear the burdens and the expenses of seeking protection
                                    7 in that court of its confidential material – and nothing in these provisions should be
                                    8 construed as authorizing or encouraging a Receiving Party in this action to disobey a
                                    9 lawful directive from another court.
                                   10            9.   A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                                   11                 PRODUCED IN THIS LITIGATION
3401 CENTRELAKE DRIVE, SUITE 670




                                   12                 a.   The terms of this Order are applicable to information produced
   ONTARIO, CALIFORNIA 91761




                                   13 by a non-party in this Action and designated as “CONFIDENTIAL.” Such
        COLE HUBER LLP




                                   14 information produced by non-parties in connection with this litigation is protected
                                   15 by the remedies and relief provided by this Order. Nothing in these provisions
                                   16 should be construed as prohibiting a non-party from seeking additional protections.
                                   17                 b.   In the event that a Party is required, by a valid discovery request,
                                   18 to produce a non-party’s confidential information in its possession, and the Party is
                                   19 subject to an agreement with the non-Party or other provision of law not to produce
                                   20 the non-party’s confidential information, then the Party shall:
                                   21                      (1)   promptly notify in writing the Requesting Party and the
                                   22 non-party that some or all of the information requested is subject to a confidentiality
                                   23 agreement with a non-party or otherwise subject to legal protection;
                                   24                      (2)   promptly provide the non-party with a copy of this Order,
                                   25 the relevant discovery request(s), and a reasonably specific description of the
                                   26 information requested; and
                                   27
                                   28

                                        00066808.1                               10
                                    1                         (3)   make the information requested available for inspection by
                                    2 the non-party, if requested.
                                    3                  c.     If the non-party fails to seek a protective order from this Court
                                    4 within 14 days of receiving the notice and accompanying information, the Party
                                    5 from whom such information is requested may produce the non-party’s confidential
                                    6 information responsive to the discovery request. If the non-party timely seeks a
                                    7 protective order, the Party from whom such information is requested shall not
                                    8 produce any information in its possession or control that is subject to the
                                    9 confidentiality agreement with the non-party or otherwise protected by law before a
                                   10 determination by the Court. Absent a court order to the contrary, the non-party shall
                                   11 bear the burden and expense of seeking protection in this Court of its Protected
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 Material.
   ONTARIO, CALIFORNIA 91761




                                   13            10.   UNAUTHORIZED DISCLOSURE OF PROTECTED
        COLE HUBER LLP




                                   14                  MATERIAL
                                   15            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                   16 Protected Material to any person or in any circumstance not authorized under this
                                   17 Order, the Receiving Party must immediately (a) notify in writing the Designating
                                   18 Party of the unauthorized disclosures, (b) use its best efforts to retrieve all copies of
                                   19 the Protected Material, (c) inform the person or persons to whole unauthorized
                                   20 disclosures were made of all the terms of this Stipulated Protective Order, and (d)
                                   21 request such person or persons to execute the “Acknowledgment and Agreement to
                                   22 Be Bound” that is attached hereto as Exhibit A.
                                   23            11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
                                   24                  OTHERWISE PROTECTED MATERIAL
                                   25            When a Producing Party gives notice to Receiving Parties that certain
                                   26 inadvertently produced material is subject to a claim of privilege or other protection,
                                   27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                   28

                                        00066808.1                                  11
                                    1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                    2 may be established in an e-discovery order that provides for production without
                                    3 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                    4 as the parties reach an agreement on the effect of disclosure of a communication or
                                    5 information covered by the attorney-client privilege or work product protection, the
                                    6 parties may incorporate their agreement in the stipulated protective order submitted
                                    7 to the Court.
                                    8            12.   MISCELLANEOUS
                                    9            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                   10 person to seek its modification by the Court in the future.
                                   11            12.2 Right to Assert Other Objections. By stipulating to the entry of this
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 Protective Order no Party waives any right it otherwise would have to object to
   ONTARIO, CALIFORNIA 91761




                                   13 disclosing or producing any information or item on any ground not addressed in this
        COLE HUBER LLP




                                   14 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                   15 ground to use in evidence of any of the material covered by this Protective Order.
                                   16            12.3 Filing Protected Material. Without written permission from the
                                   17 Designating Party or a Court order secured after appropriate notice to all interested
                                   18 persons, a Party may not file in the public record in this action any protected
                                   19 Material. A Party that seeks to file under seal any Protected Material must comply
                                   20 with Civil Local Rule 79-5. Protected Material may only be filed under seal
                                   21 pursuant to a court order authorizing the sealing of the specific Protected Material at
                                   22 issue. If a Party's request to file Protected Material under seal is denied by the Court,
                                   23 then the Receiving Party may file the information in the public record unless
                                   24 otherwise instructed by the Court.
                                   25            13.   FINAL DISPOSITION
                                   26            After the final disposition of this Action, as defined in section 4 above, within
                                   27 60 days of a written request by the Designating Party, each Receiving Party must
                                   28

                                        00066808.1                                   12
                                    1 return all Protected Material to the Producing Party or destroy such material. As
                                    2 used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                    3 compilations, summaries, and any other format reproducing or capturing any of the
                                    4 Protected Material. Whether the Protected Material is returned or destroyed, the
                                    5 Receiving Party must submit a written certification to the Producing Party (and, if
                                    6 not the same person or entity, to the Designating Party) by the 60 day deadline that
                                    7 (1) identifies (by category, where appropriate) all the Protected Material that was
                                    8 returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                    9 copies, abstracts, compilations, summaries or any other format reproducing or
                                   10 capturing any of the Protected Material. Notwithstanding this provision, counsel are
                                   11 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 and hearing transcripts, legal memoranda, correspondence, deposition and trial
   ONTARIO, CALIFORNIA 91761




                                   13 exhibits, expert reports, attorney work product, and consultant and expert work
        COLE HUBER LLP




                                   14 product, even if such materials contain Protected Material. Any such archival copies
                                   15 that contain or constitute Protected Material remain subject to this Protective Order
                                   16 as set forth in Section 4 (DURATION) above.
                                   17            14.   VIOLATION
                                   18            Any violation of this Order may be punished by any and all appropriate
                                   19 measures including, without limitation, contempt proceedings and/or monetary
                                   20 sanctions.
                                   21       IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
                                   22 Dated: July 9, 2019
                                                                             /s/ Sharon Brunner
                                   23                              By:
                                   24                                  Sharon Brunner, Esq.
                                                                       Attorneys for Plaintiff
                                   25
                                   26 Dated: July 9, 2019          COLE HUBER LLP

                                   27                                                    /s/ Daniel S. Roberts
                                   28                                         By:


                                        00066808.1                                  13
                                    1                              Daniel S. Roberts
                                                                   Attorneys for Defendants
                                    2
                                    3
                                      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                    4 Dated: June ___, 2019
                                    5        July 15
                                    6
                                    7                             Hon. Sheri Pym
                                                                  UNITED STATES MAGISTRATE JUDGE
                                    8
                                    9
                                   10
                                   11
3401 CENTRELAKE DRIVE, SUITE 670




                                   12
   ONTARIO, CALIFORNIA 91761




                                   13
        COLE HUBER LLP




                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28

                                        00066808.1                 14
                                    1                                           EXHIBIT A
                                    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                    3            I, _____________________________ [print or type full name], of
                                    4 __________________________________ [print or type full address], declare under
                                    5 penalty of perjury that I have read in its entirety and understand the Stipulated
                                    6 Protective Order that was issued by the United States District Court for the Central
                                    7 District of California on _________[date] in the case of Richard Donastorg v. City
                                    8 of Ontario, et al., Case No. 5:18-cv-992 JGB (SPx). I agree to comply with and to be
                                    9 bound by all the terms of this Stipulated Protective Order and I understand and
                                   10 acknowledge that failure to so comply could expose me to sanctions and punishment
                                   11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
3401 CENTRELAKE DRIVE, SUITE 670




                                   12 any information or item that is subject to this Stipulated Protective Order to any
   ONTARIO, CALIFORNIA 91761




                                   13 person or entity except in strict compliance with the provisions of this Order.
        COLE HUBER LLP




                                   14            I further agree to submit to the jurisdiction of the United States District Court
                                   15 for the Central District of California for the purpose of enforcing the terms of this
                                   16 Stipulated Protective Order, even if such enforcement proceedings occur after
                                   17 termination of this action. I hereby appoint __________________________ [print
                                   18 or type full name] of _______________________________________ [print or type
                                   19 full address and telephone number] as my California agent for service of process in
                                   20 connection with this action or any proceedings related to enforcement of this
                                   21 Stipulated Protective Order.
                                   22            Dated this ___ day of ____, 20__ at _____________[city], California.
                                   23
                                                 Printed name: _______________________________
                                   24
                                                 Signature: __________________________________
                                   25
                                   26
                                   27
                                   28

                                        00066808.1                                   15
